Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-2, 5-6 over Lee, as evidenced by Erk, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on March 24, 2022.
The 35 U.S.C. 103 rejection of claims 1-6 over Lee in view of Yuk, is withdrawn due to Applicant’s amendment filed on March 24, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0045121) in view of Harada (Google Patents English translation of JP 2007-045956), as evidenced by Erk (US 2007/0151478).
Regarding claim 1, Lee teaches a black photoresist for a black matrix (photoresist composition … include black coloring agent … function as a black matrix [0079]) comprising photoresist reactive monomers (photo-polymerization monomer, abstract, combination of the multi-functional monomer and the mono-functional monomer [0063]) and a dye comprising carbon black particles ([0079]) and an organic dye which is perylene black ([0021]) which can have a structural formula having a molecular weight of less than 1,000, for the purpose of providing the desired high blackness value, as evidenced by Erk.
Erk teaches that perylene black can have the structural formula Ia shown below (abstract) which has a molecular weight of about 512 ((2x((2x62)+(2x12)+(2x14)+16+64)) when R1 = R2 = phenylene and n =0 (abstract), which is within the claimed range of less than 1,000, when combined with carbon black ([0007]) in a black photoresist for a black matrix (curing with UV light [0115]), for the purpose of providing the desired high blackness value (abstract).

    PNG
    media_image1.png
    143
    320
    media_image1.png
    Greyscale

In addition, Lee teaches that sizes of the carbon black particles may be 0.1 µm (100 nm [0079]), and hence fails to teach that sizes of the carbon black particles are from 0.3 to 0.5 µm.
However, Lee teaches that the 0.1 µm size is merely exemplary (for example [0079]).
Harada teaches that in a black matrix (4th last para of page 2), sizes of the carbon black particles can be increased from 0.05 µm to 0.3 µm (50 to 300 nm, 5th para of page 3) which is within the claimed range of from 0.3 to 0.5 µm, for the purpose of providing the desired practical stability in dispersed uniformity (5th para of page 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have increased the sizes of the carbon black particles in the black photoresist for a black matrix of Lee, to one that is within a range of from 0.3 to 0.5 µm, in order to obtain the desired practical stability in dispersed uniformity, as taught by Harada.
Regarding claim 6, Lee teaches that the dye is present in a mass fraction of 28% (10 x 100/(10 + 10 + 10 + 5), claim 16, col 9b) which is within the claimed range of greater than 20% in the black photoresist.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Harada, as evidenced by Erk, as applied to claims 1, 6 above, and further in view of Gaynor (US 6,464,902).
Lee in view of Harada, as evidenced by Erk, teaches black photoresist comprising the organic dye having a molecular weight of less than 1000, as described above.  In addition, Lee teaches that the organic dye is perylene black ([0021]), but fails to teach that it further comprises a perylene dimer dye.
However, Gaynor teaches that black perylene dimer can be included in the organic dye, for the purpose of providing the desired highly colored black hue (col 2, lines 45-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a black perylene dimer in the organic dye of the black photoresist of Lee, as evidenced by Erk, in order to obtain the desired highly colored black hue, as taught by Gaynor.
Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0045121) in view of Harada (Google Patents English translation of JP 2007-045956) and Yuk (Synthesis of bay-linked perylene dimers with enhanced solubility for high optical density black matrix material, Dyes and Pigments 171 (2019) 107695).
Regarding claim 1, Lee teaches a black photoresist for a black matrix (photoresist composition … include black coloring agent … function as a black matrix [0079]) comprising photoresist reactive monomers (photo-polymerization monomer, abstract, combination of the multi-functional monomer and the mono-functional monomer [0063]) and a dye comprising carbon black particles ([0079]) and an organic dye which is perylene black ([0021]) which can have a structural formula having a molecular weight of less than 1,000, for the purpose of providing the desired high optical density, as evidenced by Yuk.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Yuk teaches that in a black resist for a black matrix (section 2.4 of page 5a), a dye can comprise carbon black particles and an  organic dye (section 2.4 of page 5a) which includes a perylene dimer dye (diphenyl linked PDI dimers 5a-e, Scheme 1 of page 4b, shown above) which is disclosed in Applicant’s specification (original claim 3) as having a structural formula having a molecular weight of less than 1,000, with improved solubility in the black matrix, for the purpose of providing the desired high optical density (OD values, conclusion, section 4 of page 12a). 
In addition, Lee teaches that sizes of the carbon black particles may be 0.1 µm (100 nm [0079]), and hence fails to teach that sizes of the carbon black particles are from 0.3 to 0.5 µm.
However, Lee teaches that the 0.1 µm size is merely exemplary (for example [0079]).
Harada teaches that in a black matrix (4th last para of page 2), sizes of the carbon black particles can be increased from 0.05 µm to 0.3 µm (50 to 300 nm, 5th para of page 3) which is within the claimed range of from 0.3 to 0.5 µm, for the purpose of providing the desired practical stability in dispersed uniformity (5th para of page 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have increased the sizes of the carbon black particles in the black photoresist for a black matrix of Lee, to one that is within a range of from 0.3 to 0.5 µm, in order to obtain the desired practical stability in dispersed uniformity, as taught by Harada.
Regarding claims 2-4, Yuk teaches that the perylene dimer in the perylene dimer dye has the structural formula of Applicant, wherein R of Applicant comprises at least one of the structural formulas a to e of Applicant (diphenyl linked PDI dimers 5a-e, Scheme 1 of page 4b, shown above), for the purpose of providing the desired high optical density, as described above.
Regarding claim 6, Lee teaches that the dye is present in a mass fraction of 28% (10 x 100/(10 + 10 + 10 + 5), claim 16, col 9b) which is within the claimed range of greater than 20% in the black photoresist.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782